Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 11/30/2020.  New claims 22 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 22 and 23 are the same as claims 5 and 6 that had been withdrawn because they were drawn to non-elected species (see response to election 3/12/2020). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 22 and 23 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 

Priority
This application, 15/745666 filed 1/17/2018 is a national stage of PCT/EP16/064238 filed 6/21/2016 which claims benefit of EP15173929 filed 6/25/15. 

Status of Claims
Claims 1-18 are canceled. Claims 19-33 are new.  Claims 22 and 23 are withdrawn. Claims 19-21 and 24-33 are examined. 

Objections withdrawn
shownError! Reference source not found" has overcome the objection.  Accordingly the objection is withdrawn.  

Rejections withdrawn
Applicant's new claim 19 is an amended version of claim 1 which had been rejected under 35 USC 112(a and b).  Claim 19 now provides for ligand bound to energy acceptors.  Applicant's cancelation of claim 1 rendered the rejections under 35 USC 112 moot.  Moreover, Applicant's newly filed claim 19 is free of the previous 35 USC 112 rejections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 20, 21, 24, 26, 28-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaga (US PGP 2015/0024410; previously cited) in view of Smith (Smith (2012) J Biom Scrn 17:713-726; previously cited) and Damschroder (US PGP 2016/0024176; previously cited).  
Regarding claim 19, Jaga discloses 
i) providing cells which 
a) express the target antigen on their surface (para 16, intact cells expressing Fc receptor), 
b) are covalently or noncovalently labelled with an energy donor compound (para 17, Fc receptor is labeled) 
ii) adding the antibody or ligand to be tested (para 18, adding said antibody, labeled directly or indirectly with the second member of said pair of FRET partners) and 
iii) measuring the binding to the target antigen by determining the energy transfer, wherein the energy acceptor compound is covalently or noncovalently conjugated either to the antibody or ligand to be tested or to a secondary antibody binding to the first antibody or ligand (para 19, measuring the FRET 
However, Jaga fails to disclose comprise a reporter gene under the control of a response element of the target antigen and determining functionality of the antibody or ligand by correlating the level of the expression of the reporter gene with the level of target antigen activation or inhibition.  
Moreover, Jaga fails to disclose wherein the binding to the target antigen and the functionality of the antibody or ligand are measured in the same vial, and wherein the functionality is a biological activity of the antibody or ligand.

Regarding claims 19 and 30, Smith discloses a reporter gene under the control of a response element of the target antigen and determining functionality of the antibody or ligand by correlating the level of the expression of the reporter gene with the level of target antigen activation or inhibition (p 716 “Results” section: “The panel of cell lines screened was chosen from Life Technologies' portfolio of CellSensor path way assays, with the current set encompassing 15 distinct signaling pathways in seven different cell types (Table 2). The widest range of response elements available was in a HEK293 background, and accordingly, the study comprised sample effects across nine different pathways in those cells. Where the same response element was available in different backgrounds, including CHO-Kl, Jurkat, HEK293T; or ME-l80 (CRE in three backgrounds, NFxB in two backgrounds, NFAT in three backgrounds, APl/c-fos pathways in two backgrounds), the effect of cellular context was also evaluated. Although primarily focused on cells commonly used to make recombinant cell lines such as HEK293 and CHO-Kl, the study was extended to include the human epithelial colon cancer cell line HCT1166 (three pathways), human epithelial cervical cancer lines He La and ME-180 ( three pathways), and NIH3T3 mouse fibroblast cells (one pathway). Immune-derived cells, such as monocyte THP-1 and macrophage RAW264.7, were avoided due to a higher likelihood of them expressing PRRs. An exception was 3 Jurkat 
However, Smith fails to disclose wherein the binding to the target antigen and the functionality of the antibody or ligand are measured in the same vial, and wherein the functionality is a biological activity of the antibody or ligand.
Damschroder in the art of antibody binding assays to Fc receptors (para 192) discloses measuring antigen binding and functionality of the antibody in the same vial wherein the functionality is a biological activity of the antibody or ligand (Example 5, using a two-cell assay in which two types of cells are plated together: para 262-263 inter alia, 
“In Vitro Activity of OX40L IgG4P Fusion Protein: 2-Cell Based Bioactivity Assays Using Jurkat NFkB-Luciferase Reporter T Cells 
In this example, the bioactivity of OX40L IgG4P Fusion Protein was determined using an OX40-expressing Jurkat NFkB-luciferase reporter cell line in two-cell based activity assays. Specifically, OX40 Jurkat NFkB-luciferase reporter cells were plated together with Fc.gamma.R-expressing HEK293 cells, tumor cell lines, or with CD45.sup.+ cells isolated from primary human tumors together with a dose titration of OX40L IgG4P Fusion Protein for OX40 receptor-mediated activation of NFkB signaling. NFkB signaling is a well-known downstream event in OX40 signaling, and correlates well qualitatively with other measures of T cell activation such as proliferation and cytokine release. 
To determine the ability of OX40L IgG4P Fusion Protein to enhance activation of T cells, a set of 2-cell reporter bioactivity assays were performed and T cell activation assessed. Measurement of T cell activation was accomplished by using an OX40-expressing Jurkat NFkB-luciferase T cell reporter line that 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the reporter assay of Smith with the binding assay of Jaga because Jaga teaches a binding assay in HEK293 cells (para 124) of the Fc Receptor (para 16 – 19) that is generic with respect to analysis of downstream reporters and Smith discloses that it is conventional to assay reporters of the NFkB element found in HEK293 cells (p 715 – 722). Furthermore, where a number of inflammation pathways converge on NFkB (Smith p 716 right col, para 1, “TLR subtypes use adaptor molecules to elicit a wide range of signaling, 20 with most converging on inflammatory pathways involving NFKB, JNKJp38/APl, and interferon regulatory factors IRF3, 5, and 7”), one of skill in the art would be motivated to explore the NFkB elements. 
One of skill in the art would have a reasonable expectation of success in combining Smith with Jaga because both are directed to cell based assays of related to antibody binding of Fc receptors. Moreover, where Jaga teaches that activation can be assayed via detection of cytokine production has drawbacks such as requiring centrifugation steps (para 11), one of skill in the art would be tempted to apply the method of Smith which does not require such step in the performance of the assay

Damschroder for the two methods disclosed by the combination of Jaga and Smith, because Jaga teaches measurement of antigen binding and Smith teaches determining functionality by correlating reporter expression level that is generic with respect to specifics of the number of test vials used and Damschroder teaches that it would be conventional to perform both methods in the same vial. One of skill in the art would find that such combination would improve operational efficiency. 
One of skill in the art would have a reasonable expectation of success in substituting the two cell method of Damschroder for the two methods disclosed by the combination of Jaga and Smith because the citations are drawn to the related are of cell based bioassays.  

Regarding claim 20 and 21, Jaga discloses FRET donor and acceptor compounds (para 13, The company Cisbio Bioassays markets a product range under the name Tag-lite.RTM., for labeling proteins expressed by cells with fluorescent compounds, as well as FRET partner fluorescent compounds (HTRF.RTM.). Since the phenomenon of FRET between an energy donor compound and an acceptor compound depends on the distance between these two compounds, the products in the Tag-lite.RTM. range can be used for studying molecular interactions in a cellular context. One of the applications of this technique is for studying the interaction between a receptor coupled to proteins G (RCPG) labeled with a FRET partner, with its ligand labeled with a second FRET partner. This approach makes it possible for example to perform competitive assays for evaluating the binding of potential new ligands of these RCPGs. Another example of application of these products is investigation of the dimerization of RCPGs labeled with FRET partner compounds). 


Regarding claim 26, Smith discloses a gene coding for an enzyme (p 714, “These assays use stable cell lines expressing the beta-lactamase reporter gene under control of pathway-specific transcriptional response elements in various cell backgrounds”; p 716 right column, beta-lactamase). Where Smith teaches use of beta lactamase as a reporter in antibody binding assays, it would be obvious to one of skill in the art to apply it. 
Regarding claim 28, Jaga discloses the target antigen is a cell surface receptor (para 52, Fc receptor). 
Regarding claim 29, the combination of Jaga and Smith does not suggest that the steps iii and iv as simultaneous. In absence of such teaching, the steps are consecutive which is interpreted as one step being performed before the other (ie not simultaneous). 
Regarding claim 30, Smith discloses the target antigen and response element are part of the NFkB pathway (Results: “Reporter responses and assay performance” “NFkB in two backgrounds”). 
Regarding claim 33, the constructs of Smith are reporter genes under control of the target gene response element (p 714, “These assays use stable cell lines expressing the beta-lactamase reporter gene under control of pathway-specific transcriptional response elements in various cell backgrounds”). One of skill in the art would recognize that a preliminary step of transfecting cells was implemented to create these cell lines with the reporter gene under control of the target antigen response element).  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaga (US PGP 2015/0024410; previously cited) in view of Smith (Smith (2012) J Biom Scrn 17:713-726; previously cited), as applied to claim 19, in further view of Tsien (US 5,661,035; previously cited) in light of Doranz (US PGP 2005/0123563; previously cited). 
Jaga and Smith disclose the limitations of claim 1 but fail to disclose use of donor linked WGA (wheat germ agglutinin). 
Tsien discloses use of WGA labeled with a fluor used as an acceptor in FRET assays (col 4 ln 46-57, “In principle, the permeant ions could be donors rather than acceptors. Each of the alternatives has its own advantages. An example with the permeant ion being the FRET donor is the DiSBAC.sub.6 (3)/Texas Red WGA combination. A primary advantage of this arrangement is that it minimizes the concentration of the dye molecule in the membrane; this reduces toxicity and cellular perturbations resulting from the displacement current and any photodynamic effects. Another advantage is the generally higher quantum yields of fluorophores bound in membranes relative to those on proteins or water; this gives better FRET at a given distance” col 3, ln 65 – col 4 ln 10, where the labeled WGA is the acceptor). 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the WGA acceptor of Tsien for the acceptor of Jaga because Jaga teaches an acceptor made by a more complex process of cloning a beta lactamase construct into a cell line (para 55) whereas Tsien teaches use of simply applying an acceptor tagged WGA to the surface of the cell (col 3, ln 65 – col 4, ln 10 and col 4, ln 46-57) which is operationally easier to accomplish. 
One of skill in the art would have a reasonable expectation of success in combining Jaga and Tsien because both Jaga and Tsien teach positioning a FRET acceptor on the cell surface where it is understood that WGA binding sites are abundant on cell surfaces as evidence by Doranz (Doranz, para 151, “Cell membranes, for example, are known to adhere to wheat germ agglutinin (WGA), a lectin that binds the abundant cell surface carbohydrate, N-acetylglucosamine”)

Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaga (US PGP 2015/0024410; previously cited) in view of Smith (Smith (2012) J Biom Scrn 17:713-726; previously cited), as applied to claim 19, in further view of Chamberlain (US PGP 2007/0122406; previously cited). 
Jaga and Smith disclose the limitations of claim 19 but fail to disclose a reporter gene coding for a fluorescent protein where the gene codes for GFP (green fluorescent protein). 
Chamberlain discloses, in the art of analysis of binding antibodies to Fc receptors (para 372, “targeting antibodies for human FcR”) use of GFP as a reporter construct (para 291, “In this case, response may be monitored by assaying for natural genes or proteins which may be upregulated or down-regulated, for example the release of certain interleukins may be measured, or alternatively readout may be via a luciferase or GFP-reporter construct”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Chamberlain’s usage of a GFP reporter for the lactamase reporter construct taught by the combination of Jaga and Smith (see Smith p 714, “These assays use stable cell lines expressing the beta-lactamase reporter gene under control of pathway-specific transcriptional response elements in various cell backgrounds”) because doing so would simplify experimental design by obviating the need for the additional substrate required by Smith for the lactamase enzyme. One of skill in the art would have a reasonable expectation of success in combining Chamberlain with Jaga and Smith because the references are all drawn to bioassays using fluorescent methods. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaga (US PGP 2015/0024410; previously cited) in view of Smith (Smith (2012) J Biom Scrn 17:713-726; previously cited), as applied to claim 30, in further view of Sivasubramanian (WO200245659; previously cited). 
Jaga and Smith disclose the limitations of claim 30 but fail to disclose the response element comprises SEQ ID No 1. 
Sivasubramanian discloses response element SEQ ID 1 (see p 41, Table 1, SEQ ID #36). 
It would have been obvious to one of ordinary skill in the art at the time of filing to apply Sivasubramanian's response element SEQ ID 1 to the response element taught by the combination of Jaga and Smith because Jaga and Smith teach the use of a response element for promoting the expression of NFkB (Smith 716 “Results” section) and Sivasubramanian teaches an expression element for enhancing NFkB expression (p 41, Table 1 NFKB Enhancer sites, SEQ ID 36).
One of skill in the art would have a reasonable expectation of success in combining Sivasubramanian with the combination of Jaga and Smith because the references are drawn to protein expression in NFkB pathways. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaga (US PGP 2015/0024410; previously cited) in view of Smith (Smith (2012) J Biom Scrn 17:713-726; previously cited), as applied to claim 30, in further view of Hahn (US PGP 2015/0252073; previously cited). 
Jaga and Smith disclose the limitations of claim 30 but fail to disclose the response element comprises SEQ ID No 7. 
Hahn discloses response element SEQ ID 7 (see para 38, “GGGAATTTCCGGGAATTTCCGGGAATTTCCGGGAATTTCCGGGAATTTCCGGGAA TTTCC”) in the art of an NFkB enhancer. 
It would have been obvious to one of ordinary skill in the art at the time of filing to apply Hahn's response element to the response element taught by the combination of Jaga and Smith because Jaga and Smith teach the use of a response element for promoting the expression of NFkB (Smith 716 “Results” section) and Hahn teaches an expression element for enhancing NFkB expression (see para 38). 
.

Response to Arguments
Applicant asserts (response, p 7):

    PNG
    media_image1.png
    117
    634
    media_image1.png
    Greyscale

The Office concurs that the instant claims and application claim priority of issued European Patent EP3314255.  However, the instant claims are rejected under 35 USC 103 for reasons cited herein.  

Conclusion
All claims are rejected.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         	
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641